Name: Commission Regulation (EEC) No 50/87 of 8 January 1987 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 1 . 87 Official Journal of the European Communities No L 7/15 COMMISSION REGULATION (EEC) No 50/87 of 8 January 1987 fixing the amount of the subsidy on oil seeds 1986/87 marketing year have been fixed in Council Regu ­ lations (EEC) No 1457/86 ( ») and (EEC) No 1458/86 (,0) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3776/86 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2332/86 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3776/86 f), as last amended by Regulation (EEC) No 4081 /86 (8) ; Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (u) shall be as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (12) and Article 12 of Council Regulation (EEC) No 476/86 (13) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain and Portugal. Article 2 This Regulation shall enter into force on 9 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 January 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 133, 21 . 5. 1986, p. 8 . (3) OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 204, 28 . 7. 1986, p. 1 . Is) OJ No L 167, 25 . 7. 1972, p. 9 . O OJ No L 143, 30. 5. 1984, p. 4. o OJ No L 349, 11 . 12. 1986, p. 34. (8 OJ No L 371 , 31 . 12. 1986, p . 47 . O OJ No L 133, 21 . 5. 1986, p. 12. ("&gt;) OJ No L 133, 21 . 5 . 1986, p . 14. (") OJ No L 266, 28 . 9 . 1983, p . 1 . ( 12) OJ No L 53, 1 . 3 . 1986, p. 47 . H OJ No L 53, 1 . 3 . 1986, p. 51 . No L 7/16 Official Journal of the European Communities 9 . 1 . 87 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month 5th month 6th month 1 . Gross aids (ECU) : I I I I  Spain 0,610 0,610 0,610 0,610 0,610 0,610  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 34,286 34,382 34,710 34,953 34,785 34,617 2. Final aids : \ l \ l (a) Seed harvested and processed in : I I I  Federal Republic of Germany l I l (DM) 82,77 83,03 83,83 84,53 84,14 84,05  Netherlands (Fl) 93,26 93,55 94,44 95,22 94,78 94,65  BLEU (Bfrs/Lfrs) 1 600,32 1 604,63 1 619,93 1 630,59 1 622,63 1 610,01  France (FF) 236,91 237,41 239,43 240,59 239,32 238,71  Denmark (Dkr) 292,23 293,03 295,82 297,89 296,45 294,67  Ireland ( £ Irl) 25,991 26,043 26,288 26,307 26,164 25,930  United Kingdom ( £) 19,039 19,032 19,209 19,319 19,185 18,930  Italy (Lit) 52 108 52 236 52 610 53 097 52 831 52 322  Greece (Dr) 3 317,29 3 287,49 3 290,94 3 292,79 3 264,64 3 171,97 (b) Seed harvested in Spain and || II II processed : II II ||  in Spain (Pta) 88,94 88,94 88,94 88,94 88,94 88,94  in another Member State (Pta) 4 079,60 4 090,47 4 136,97 4 141,18 4 115,05 4 083,97 (c) Seed harvested in Portugal and || II processed : IIIIIIIIIl  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 922,31 4 924,17 4 937,84 4 958,66 4 929,37 4 855,54 9. 1 . 87 Official Journal of the European Communities No L 7/17 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month 5th month 6th month 1 . Gross aids (ECU): I I I I  Spain 1,860 1,860 1,860 1,860 1,860 1,860  Portugal 1,250 1,250 1,250 1,250 1,250 1,250  Other Member States 35,536 35,632 35,960 36,203 36,035 35,867 2. Final aids : I l I l I (a) Seed harvested and processed in : I I I I  Federal Republic of Germany l I l \ (DM) 85,76 86,01 86,82 87,51 87,12 87,04  Netherlands (Fl) 96,63 96,91 97,81 98,58 98,15 98,02  BLEU (Bfrs/Lfrs) 1 658,91 1 663,23 1 678,52 1 689,19 1 681,23 1 668,60  France (FF) 245,79 246,29 248,31 249,47 248,20 247,59  Denmark (Dkr) 302,91 303,71 306,51 308,57 307,13 305,35  Ireland ( £ Irl) 26,970 27,022 27,266 27,286 27,143 26,908  United Kingdom ( £) 19,823 19,816 19,993 20,103 19,969 19,714  Italy (Lit) 54 032 54 160 54 534 55 022 54 756 54 247  Greece (Dr) 3 463,14 3 433,34 3 436,79 3 438,64 3 410,49 3 317,82 (b) Seed harvested in Spain and \ II\ I processed : I l IIl \  in Spain (Pta) 271,19 271,19 271,19 271,19 271,19 271,19  in another Member State (Pta) 4 261,85 4 272,72 4 319,22 4 323,43 4 297,30 4 266,22 (c) Seed harvested in Portugal and I - II\ \ processed : I I,lIII \  in Portugal (Esc) 189,77 189,77 189,77 189,77 189,77 189,77  in another Member State (Esc) 5 112,08 5 113,94 5 127,61 5 148,43 5 119,14 5 045,31 No L 7/18 Official Journal of the European Communities 9 . 1 . 87 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU) : ||I  Spain 1,720 1,720 1,720 1,720 1,720  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 40,173 40,764 41,355 41,355 41,355 2. Final aids : IIIlII (a) Seed harvested and processed in (') : I ||  Federal Republic of Germany || &lt; (DM) 97,02 98,42 99,85 99,96 99,96  Netherlands (Fl) 109,31 110,90 112,49 112,61 112,61  BLEU (Bfrs/Lfrs) 1 874,86 1 902,56 1 930,26 1 929,56 1 929,56  France (FF) 277,36 281,56 285,48 284,97 284,97 (  Denmark (Dkr) 342,38 347,43 352,48 352,48 352,48  Ireland ( £ Irl) 30,424 30,887 31,346 31,168 31,168  United Kingdom ( £) 22,222 22,592 22,963 22,963 22,963  Italy (Lit) 61 032 61 939 62 706 62 851 62 851  Greece (Dr) 3 862,97 3 905,73 " 3 943,66 3 927,84 3 927,84 (b) Seed harvested in Spain and II Il processed : II Il\\  in Spain (Pta) 250,77 250,77 250,77 250,77 250,77  in another Member State (Pta) 3 881,74 3 967,90 4 054,07 4 020,66 4 020,66 (c) Seed harvested in Portugal and II Il processed : I I-l  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6 408,52 6 495,22 6 548,55 6 536,11 6 536,11  in another Member State (Esc) 6 200,57 6 284,45 6 336,05 6 324,01 6 324,01 3. Compensatory aids : I \ I I  in Spain (Pta) 3 836,74 3 922,90 4 009,07 3 975,66 3 975,66  in Portugal (Esc) 6 172,77 6 256,65 6 308,25 6 296,22 6 296,22 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,033538 . ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 2nd month 3rd month 4th month 5th month 6th month DM 2,074690 2,069330 2,063600 2,058020 2,058020 2,043780 Fl 2,344930 2,341670 2,337320 2,333170 2,333170 2,321810 Bfrs/Lfrs 43,229300 43,255600 43,260700 43,276500 43,276500 43,313500 FF 6,860940 6,866440 6,877450 6,891000 6,891000 6,910730 Dkr 7,864150 7,879360 7,893740 7,908380 7,908380 7,964650 £ Irl 0,764417 0,768274 0,771252 0,775014 0,775014 0,783988 £ 0,728496 0,730425 0,732214 0,733993 0,733993 0,740377 Lit 1 446,43 1 450,94 1 456,40 1 460,12 1 460,12 1 471,19 Dr 148,92800 151,13000 153,18100 155,07000 155,07000 161,01700 Esc 156,48500 157,63900 158,66700 159,52300 159,52300 162,35500 Pta 141,38900 142,08500 , 142,59300 143,09100 143,09100 144,50000